Citation Nr: 0433105	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  01-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including service in Vietnam from July 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the veteran's 
application to reopen a claim for service connection for a 
right ear disability.  That decision was made on the basis 
that since a May 1994 final RO rating decision denying 
service connection for a right ear disability, no new and 
material evidence had been submitted to reopen that claim.   

In a January 2002 decision, the Board determined that since 
the May 1994 RO rating decision, various laws and regulations 
had been enacted or amended that allow for service connection 
for disorders on a presumptive basis due to exposure to Agent 
Orange.  On that basis, the Board determined that the Board 
would review the claim on a de novo basis, and at that time 
the Board remanded the claim for service connection for a 
right ear disability to the RO for further development.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The evidence of record does not support a causal 
relationship between any current right ear condition and the 
veteran's period of active duty.

3.  The veteran has not demonstrated good cause for his 
failure to report for the April 2004 VA examination.



CONCLUSION OF LAW

A right ear disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in March 2002, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  With respect to the 
veteran's failure to report for examination in April 2004, 
the RO has notified the veteran in March 2004 of provisions 
of 38 C.F.R. § 3.655.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.  The timing of the 
notice, after the adjudication appealed, did not prejudice 
the claim in any way because it has been readjudicated by the 
RO and the Board on the merits of the claims alone.



II.  Background

The veteran's service medical records contain no treatment 
records showing complaints or findings referable to any right 
ear symptomatology.  He was seen in November 1966 for 
treatment of a wart on his left ear, which was removed.  He 
was also seen in April 1968 for complaints that his left ear 
bothered him.  At that time, excessive wax was removed.  The 
report of his August 1968 separation examination records that 
ears and drums evaluation was normal.  

There are various VA medical records dated from the mid 
1970's through August 2002 reflecting treatment for different 
medical conditions and disorders.  A VA medical report of 
treatment in October 1978 shows that the veteran was seen for 
complaints of having had a growth within the helix of the 
right ear for 12 years.  A consultation sheet report at that 
time noted that the veteran had a pigmented growth on his 
right ear.  That report noted that surgery was scheduled but 
the veteran could not keep the appointment.

A VA medical certificate dated in June 1981 records a past 
medical history including pigmented lesion of the right ear.

VA medical records dated in October 1986 shows that the 
veteran was seen for complaints of "bleeding melanoma times 
one day right ear."  The veteran stated that a diagnosis was 
made in 1982.  The veteran stated that it started as a small 
lesion in early 1970.  He complained that it intermittently 
bleeds.  The examiner noted findings of a lesion of the right 
ear lobe, and made an assessment of black mole, right ear, 
rule out melanoma. 

A VA hospital summary report dated in December 1986 shows 
that the veteran underwent excision of a lesion of the right 
ear and full thickness skin graft.  The report recorded that 
a biopsy revealed pigmented seborrheic keratosis of the right 
ear.

A VA consultation sheet dated in January 1987 contains a 
notation of status post melanoma, skin graft right ear.  
Subsequently a January 1987 VA medical certificate contains a 
history of "status post removal 'melanoma' from right ear 
December 19."  Progress notes the same day in January 1987 
contain a notation of pain - seborrheic keratosis of the ear.

During an August 1989 hearing at the RO, the veteran 
testified that the ear growth was the result of the exposure 
to Agent Orange.  He testified that he noticed it in 1967 
during service, but thought it was just a little mole; and it 
really did not start growing until about 1972.  

During a September 2001 Travel Board hearing before the 
undersigned, the veteran testified that he has been receiving 
treatment for his right ear since 1981.  He testified that 
after a biopsy was performed in 1983, he was told that it was 
keratosis melanoma.  The veteran testified, indicating that 
he was exposed to Agent Orange while serving in Vietnam.

VA treatment records from 2000 through August 2002 show 
treatment for various complaints and conditions.  These 
records show that the veteran reported that he had previous 
surgery around 1989 and 1992 for "seborrheic keratosis 
melanoma" with skin graft from right shoulder, and that 
medical records of this were lost.  VA treatment records from 
2000 through August 2002 include assessments of recurrent 
verruca, right ear; and verrucous lesion, right concha, 
seborrheic keratosis of skin of right ear according to 
pathology from 1996.   

III.  Analysis

The veteran claims entitlement for a right ear disability 
involving the skin.  He has testified that he had been 
treated for his right ear since 1981 and that after a biopsy 
was performed in 1983, he was told it was keratosis melanoma.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). See also 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Service connection may granted for a malignant tumor if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii). These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

The Board notes that the medical record contains competent 
evidence of a current disorder involving the skin of the 
right ear.  The recent VA treatment records from 2000 to 2002 
show assessments including recurrent verruca, right ear; and 
verrucous lesion, right concha, seborrheic keratosis of skin 
of right ear according to pathology from 1996.  Because the 
record contains competent medical evidence of current right 
ear disorder, and no evidence to the contrary, the Board 
concedes the presence of such skin disorder of the right ear.

The question thus becomes whether such disability was 
incurred in or aggravated by active military service.

The Board has first considered whether service connection is 
warranted for a disability caused by inservice exposure to 
Agent Orange.  See 38 C.F.R. § 3.307(a), 3.309(e).  In this 
regard, the veteran did serve in Vietnam.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is applicable.  

The veteran has not been diagnosed, however, with any of the 
listed diseases associated with exposure to certain herbicide 
agents under 38 C.F.R. § 3.309.  Thus the presumption of 
service connection for certain disease as set forth in 38 
C.F.R. § 3.307 and 3.309 as they relate to service in Vietnam 
is not applicable. 

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disability by way of proof of actual direct causation 
or manifestations within one year after service.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
after service")).

In this case, the record does not show evidence of a 
malignant tumor during service or within a year after 
service.  Moreover, although the veteran has testified that 
he had had keratosis melanoma, the record does not show a 
definitive diagnosis or assessment of that disease.  While a 
January 1987 consultation sheet contains a mere notation of 
status post melanoma, a contemporaneous hospital report of 
December 1986 records that a biopsy revealed pigmented 
seborrheic keratosis of the right ear.  Further, recent VA 
treatment records from 2000 to August 2002 show similar 
assessments and show no findings of any melanoma as claimed 
by the veteran.
 
Regarding currently diagnosed right ear disability, the 
medical evidence of record does not suggest a causal 
relationship between service and the current diagnoses of 
recurrent verruca, right ear; or verrucous lesion, right 
concha, seborrheic keratosis of skin of right ear.  Service 
medical records do not record complaints or findings 
referable to a right ear disorder, including of the skin.  
The first clinical evidence referable to the veteran's 
claimed disorder was in October 1978, more than ten years 
after service.  At that time the veteran was seen for 
complaints of having a growth of the right ear for 12 years.  
The next finding of a lesion of the right ear is in VA 
medical records of October 1986.  None of the clinical 
records contain references to any nexus with service.  

The only evidence supporting the veteran's claim in this case 
is his own lay opinion. However, the veteran is a lay person 
and is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the record reflects that the veteran was notified in 
June 2003 that an examination was being scheduled, and that 
if he failed to report for the examination, a decision would 
be made based on the evidence of record.  Thereafter, he was 
scheduled for VA examination in July 2003, but failed to 
report for that examination.  After that, he was notified in 
March 2004 that the RO was in the process of scheduling the 
veteran for an examination, and that if he failed to report 
for the examination, a decision would be made based on the 
evidence of record.  Thereafter, he was scheduled for VA 
examination in April 2004, but failed to report for that 
examination.  

The purpose of the examination was to determine the etiology 
of the claimed right ear disorder, and in particular to 
obtain an opinion as to whether the veteran's right ear 
condition was related to an incident of service.  The record 
shows that the veteran failed to appear for the scheduled 
examination.  There is no indication after failing to report 
for the April 2004 examination, that he provided an 
explanation for his absence.  The record indicates that the 
veteran was informed that if he failed to report, a decision 
would be based on the evidence of record.  See 38 C.F.R. § 
3.655.  There is no indication that the veteran responded to 
the March 2004 notice letter, which also informed him that he 
should contact the RO within 60 days, and that unless the RO 
heard from him, VA may decide his claim as soon as they 
completed attempts to get all relevant evidence they knew of 
about his claim.  

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for 
examination, or reexamination, certain regulatory action is 
prescribed.  Specifically, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record. 

Based on a careful and considered review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right ear 
disability, and his claim must therefore be denied. 
Accordingly, the appeal is denied.


ORDER

Service connection for a right ear disability is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



